      Case 1:20-cv-05702-JPC-KHP Document 15
                                          14 Filed 03/23/21 Page 1 of 1

               USDCSDNY
               DOCUMENT
               ELECTRONICALLY FILED                 U.S. Department of Ju tice
               DOC#:
                       --- -----
               DATEFILED: 03/23/2021
                                                    United States Attorney
                         ---- --                    Southern District ofNew York
                                                    86 Chambers Street, 3' dfloor
                                                   New York, N Y 10007



                                                     March 23, 2021

BYECF

Honorable Katharine H. Parker
                                                                  AP.PLICATION GRANTED
United States Magistrate Judge
United States District Court
500 Pearl Street
                                                                     ~              !:I..~
                                                                  Hon. Katharine H. Pat'ker, U.S.M.J1
                                                                                                        •




New York, New York 10007                                                             03/23/2021

                             Re: Nathaly Marte v. Comm'r of Soc. Sec.
                                 20 Civ. 5702 (JPC) (KHP)

Dear Judge Parker:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on March 26, 2021. We write respectfully to request, with the consent of plaintiff,
who is proceeding prose, that the time to file the record be extended for 60 days, until May 25,
2021. The reason for this request is the Social Security Administration needs more time to
prepare the record. As a result of the pandemic SSA has had to redesign its business process to
produce records remotely, and is also faced with the challenge of a significant increase in the
number of new cases filed. One prior adjournment was granted in this matter. We appreciate the
Court's consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            United States Attorney


                                     By:            s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov
cc:    BYECF
       Nathaly Marte
